Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Independent claim 1 recites a method, i.e. a process. Thus, it is directed to a statutory category of invention.
Step 2A, Prong 1
Claim 1 recites at least one step or instruction involving rules of a game which manage interactions between people, namely humans following rules, which is one certain method of organizing human activity under the 2019 PEG.
Accordingly, it appears claim 1 recites an abstract idea.
Specifically, Claim 1 recites:
A method for providing a battle royale game in which supply boxes are provided at a random time, wherein the battle royale game is a game in which a plurality of game players compete for survival in a specific area, wherein a first state of the battle royale game represents a state in which the game players log into the battle royale game but do not play the battle royale game and wherein a second state of the battle royale game represents a state in which the game players play the battle royale game (rules for a game and managing interactions between people, both grouped as a certain method of organizing human activity), comprising steps of:
(a) performing, by a game server, a process of allowing a specific player in the first state among the game players to select one or more specific items from among (i) one or more personal items owned by the specific player and (ii) one or more shared items (rules for a game and managing interactions between people, both grouped as a certain method of organizing human activity);
(b) after the one or more specific items are selected, performing, by the game server, a process of generating a specific supply box, corresponding to the specific player, that includes the one or more specific items (rules for a game and managing interactions between people, both grouped as a certain method of organizing human activity); and
(c) after the specific player enters the second state of the battle royale game, performing, by the game server, a process of providing the specific supply box at a specific time determined randomly by using a second algorithm at one of a location of an avatar of the specific player on a specific map or within a specific distance from the location of the avatar determined randomly by using a third algorithm, and a process of allowing the specific player to play the battle royale game by using the specific supply box that is provided (rules for a game and managing interactions between people, both grouped as a certain method of organizing human activity).
The claim elements underlined above, are directed to rules for playing a game and managing interactions between people, namely humans following rules, both of which have been identified as Abstract Ideas under the 2019 PEG. Specifically, the claim makes it clear that in response to user selection of potential  game play items and game play entrance, rules for said game are followed (e.g. supply boxes are generated and provided to the game player within the game environment. 
Accordingly, as indicated above, claim 1 recites an abstract idea.
Further, dependent claims 2+ merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Step 2A, Prong 2
The above-identified abstract idea in claim 1 is not integrated into a practical application under the 2019 PEG because the additional elements (“a game server”), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use. More specifically, the additional elements of: a game server are generically recited computer elements in independent claim 1 which do not improve the functioning of a computer, or any other technology or technical field. Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. For at least these reasons, the abstract idea identified above in independent claim 1 is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., game server, as claimed). In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims. That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. Thus, for these additional reasons, the abstract idea identified above in independent claim 1 is not integrated into a practical application under the 2019 PEG.
Accordingly, independent claim 1 is directed to an abstract idea under 2019 PEG.
Step 2B
Claim 1 fails to include additional elements that sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of a game server.
Per Applicant’s specification in paragraph 0025 and 0026, game server 100 may include a processor 120 and a communication part 110 for communication with user devices 200, such as a desktop computer, a notebook computer, a workstation, a PDA, a web pad, a mobile phone, etc. Applicant describes generic computer elements without any additionally specificity.
Accordingly, in light of Applicant’s specification, the claimed term “game server” is reasonably construed as a generic computing device. Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the game server. This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts. By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts. In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified game server because it describes the game server and user devices in a manner that indicates that these elements are sufficiently well-known that the specification does not need to describe the particulars of these elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3). Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified game server in claim 1 amounts to mere instructions to implement the abstract idea on a computer. Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims. Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.
For at least the above reasons, the method of claim 1 is directed to applying an abstract idea (e.g., certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR). In other words, claim 1 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.
Taking the additional elements individually and in combination, the additional elements do not provide significantly more. Specifically, when viewed individually, the above-identified game server in independent claim 1 does not add significantly more because the game server is simply an attempt to limit the abstract idea to a particular technological environment. That is, neither the game server recited in claim 1 nor any other general computer elements (e.g., user devices, such as a desktop computer, a notebook computer, a workstation, a PDA, a web pad, a mobile phone, etc.) adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity. When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Thus, claim 1 merely applies an abstract idea to a computer and does not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the claim 1 amounts to significantly more than the abstract idea itself.
Accordingly, Claim 1 is not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.
Response to Arguments
Applicant’s arguments and the amendments to the claims have been considered and overcome the art rejection, however the claims are rejected with a new alice 101 rejection as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H HENRY/               Primary Examiner, Art Unit 3715